EXHIBIT 10.1


INDEMNIFICATION AGREEMENT


              This Indemnification Agreement ("Agreement"), dated as of
__________________, is by and between inTEST Corporation, a Delaware corporation
(the "Company") and ________________ (the "Indemnitee")

 

WHEREAS, Indemnitee is ___________________ of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors, officers and
certain employees of public companies, which litigation may involve Indemnitee
as a party or as a witness;

WHEREAS, the Board of Directors of the Company (the "Board") has determined that
enhancing the ability of the Company to retain and attract the most capable
persons to serve as directors, officers and key employees is in the best
interests of the Company and that the Company therefore should seek to assure
such persons that indemnification and insurance coverage is available; and

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee's
continued service as a __________________ of the Company and to enhance
Indemnitee's ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company's
certificate of incorporation or bylaws (collectively, the "Constituent
Documents"), any change in the composition of the Board or any change in control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of, and the advancement of
Expenses (as defined in Section 1(f) below) to, Indemnitee as set forth in this
Agreement and for the continued coverage of Indemnitee under the Company's
directors' and officers' liability insurance policy.

NOW, THEREFORE, in consideration of the foregoing and the Indemnitee's agreement
to continue to provide services to the Company, the parties intending to be
legally bound agree as follows:

 

              1.    Definitions.  For purposes of this Agreement, the following
terms shall have the following meanings:

                     (a)    "Beneficial Owner" has the meaning given to the term
"beneficial owner" in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the "Exchange Act").

                     (b)    "Change in Control" means the occurrence after the
date of this Agreement of any of the following events:

 

(i)

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the Company's then
outstanding Voting Securities unless the change in relative Beneficial Ownership
of the Company's securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors;


 

(ii)

the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, all of the
Beneficial Owners of the Voting Securities of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction;


 

(iii)

the individuals serving on the Board as of the date hereof (together with any
new directors whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors as of the date
hereof or whose election or nomination for election was previously so approved)
cease for any reason to constitute at least a majority of the Board; or

 

(iv)

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets.

                     (c)    "Claim" means:

 

(i)

any threatened, pending or completed action, suit, proceeding or alternative
dispute resolution mechanism, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; or


 

(ii)

any inquiry, hearing or investigation that the Indemnitee determines might lead
to the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism.

                     (d)    "Delaware Court" shall have the meaning ascribed to
it in Section 11(e) below.

                     (e)    "Disinterested Director" means a director of the
Company who is not and was not a party to the Claim in respect of which
indemnification is sought by Indemnitee.

                     (f)    "Expenses" means any and all expenses, including
attorneys' and experts' fees, court costs, transcript costs, travel expenses,
duplicating, printing and binding costs, telephone charges, and all other costs
and expenses incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim. Expenses also shall include (i) Expenses
incurred in connection with any appeal resulting from any Claim, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersede as bond, or other appeal bond or its equivalent, and
(ii) for purposes of Section 6 only, Expenses incurred by Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee's
rights under this Agreement, by litigation or otherwise. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

                     (g)    "Expense Advance" means any payment of Expenses
advanced to Indemnitee by the Company pursuant to Section 5 or Section 6 hereof.

                     (h)    "Indemnifiable Event" means any event or occurrence,
whether occurring before, on or after the date of this Agreement, related to the
fact that Indemnitee is or was a director, officer, employee or agent of the
Company or any subsidiary of the Company, or is or was serving at the request of
the Company as a director, officer, employee, member, manager, trustee or agent
of any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise (collectively with the Company,
"Enterprise") or by reason of an action or inaction by Indemnitee in any such
capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).

                     (i)    "Independent Counsel" means a law firm, or a member
of a law firm, that is experienced in matters of Delaware corporation law and
neither presently performs, nor in the past five years has performed, services
for either: (i) the Company or Indemnitee (other than in connection with matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
agreements) or (ii) any other party to the Claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.

                     (j)    "Losses" means any and all Expenses, damages,
losses, liabilities, judgments, fines, penalties (whether civil, criminal or
other), ERISA excise taxes, amounts paid or payable in settlement, including any
interest, assessments, any federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement and
all other charges paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness or participate in, any Claim.

                     (k)    "Person" means any individual, corporation, firm,
partnership, joint venture, limited liability company, estate, trust, business
association, organization, governmental entity or other entity and includes the
meaning set forth in Sections 13(d) and 14(d) of the Exchange Act.

                     (l)    "Standard of Conduct Determination" shall have the
meaning ascribed to it in Section 10(b) below.

                     (m)    "Voting Securities" means any securities of the
Company that vote generally in the election of directors.

              2.    Services to the Company.    Indemnitee agrees to continue to
serve as a director, officer or key employee of the Company, as the case may be,
for so long as Indemnitee is duly elected, appointed or employed by the Company
or until Indemnitee tenders his resignation or is no longer serving in such
capacity. This Agreement shall not be deemed an employment agreement between the
Company (or any of its subsidiaries or Enterprise) and Indemnitee. Indemnitee
specifically acknowledges that his employment with and/or service to the Company
or any of its subsidiaries or Enterprise is at will and the Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment agreement between Indemnitee and
the Company (or any of its subsidiaries or Enterprise), other applicable formal
severance policies duly adopted by the Board or, with respect to service as a
director or officer of the Company, by the Company's Constituent Documents or
Delaware law. This Agreement shall continue in force after Indemnitee has ceased
to serve as a director, officer or employee of the Company or, at the request of
the Company, of any of its subsidiaries or Enterprise, as provided in Section 13
hereof.

              3.    Indemnification.    Subject to Section 10 and Section 11 of
this Agreement, the Company shall indemnify Indemnitee, to the fullest extent
permitted by the laws of the State of Delaware in effect on the date hereof, or
as such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification, against any and all Losses if Indemnitee was or
is or becomes a party to or participant in, or is threatened to be made a party
to or participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims brought by or in the
right of the Company, Claims brought by third parties, and Claims in which the
Indemnitee is solely a witness. Without limiting the foregoing in any way, it is
the intent of this Agreement to secure for Indemnitee rights of indemnity that
are as favorable as may be permitted under Delaware law and public policy of the
State of Delaware.

              4.    Contribution.

                     (a)    Whether or not the indemnification provided in this
Agreement is available, in respect of any Claim in which the Company is jointly
liable with Indemnitee (or would be if joined in such matter), the Company shall
pay, in the first instance, the entire amount of any Losses without requiring
Indemnitee to contribute to such payment and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Company shall not enter into any settlement of any Claim in which the Company is
jointly liable with Indemnitee (or would be if joined in such matter) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

                     (b)    Without diminishing or impairing the obligations of
the Company set forth in the preceding subparagraph, if, for any reason,
Indemnitee shall elect or be required to pay all or any portion of any judgment
or settlement in any Claim in which the Company is jointly liable with
Indemnitee (or would be if joined in such matter), the Company shall contribute
to the amount of Losses actually and reasonably incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors or employees of the Company, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such matter), on
the one hand, and Indemnitee, on the other hand, from the transaction from which
such Claim; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such Losses, as well as any other equitable
considerations which law may require to be considered. The relative fault of the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary and the
degree to which their conduct is active or passive.

                     (c)    The Company hereby agrees to fully indemnify and
hold Indemnitee harmless from any claims of contribution which may be brought by
officers, directors or employees of the Company, other than Indemnitee, who may
be jointly liable with Indemnitee.

                     (d)    To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount of Losses incurred by Indemnitee in
connection with any Claim relating to an Indemnifiable Event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Claim in order to reflect (i) the relative benefits
received by the Company and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Claim; and/or (ii) the relative fault of the
Company (and its directors, officers, employees and agents) and Indemnitee in
connection with such event(s) and/or transaction(s).

              5.    Advancement of Expenses.    Indemnitee shall have the right
to advancement by the Company, prior to the final disposition of any Claim by
final adjudication to which there are no further rights of appeal, of any and
all Expenses actually and reasonably paid or incurred by Indemnitee in
connection with any Claim arising out of an Indemnifiable Event. Indemnitee's
right to such advancement is not subject to the satisfaction of any standard of
conduct. Without limiting the generality or effect of the foregoing, within
thirty (30) days after any request by Indemnitee, the Company shall, in
accordance with such request, (a) pay such Expenses on behalf of Indemnitee,
(b) advance to Indemnitee funds in an amount sufficient to pay such Expenses, or
(c) reimburse Indemnitee for such Expenses. In connection with any request for
Expense Advances, Indemnitee shall not be required to provide any documentation
or information to the extent that the provision thereof would undermine or
otherwise jeopardize attorney-client privilege. In connection with any request
for Expense Advances, Indemnitee shall execute and deliver to the Company an
undertaking (which shall be accepted without reference to Indemnitee's ability
to repay the Expense Advances), in the form attached hereto as Exhibit A, to
repay any amounts paid, advanced, or reimbursed by the Company for such Expenses
to the extent that it is ultimately determined, following the final disposition
of such Claim, that Indemnitee is not entitled to indemnification hereunder.
Indemnitee's obligation to reimburse the Company for Expense Advances shall be
unsecured and no interest shall be charged thereon.

              6.    Indemnification for Expenses in Enforcing Rights.    To the
fullest extent allowable under applicable law, the Company shall also indemnify
against, and, if requested by Indemnitee, shall advance to Indemnitee subject to
and in accordance with Section 5, any Expenses actually and reasonably paid or
incurred by Indemnitee in connection with any action or proceeding by Indemnitee
for (a) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Claims relating to Indemnifiable Events, and/or (b) recovery under any
directors' and officers' liability insurance policies maintained by the Company.
However, in the event that Indemnitee is ultimately determined not to be
entitled to such indemnification or insurance recovery, as the case may be, then
all amounts advanced under this Section 6 shall be repaid. Indemnitee shall be
required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.

              7.    Partial Indemnity.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion of
any Losses in respect of a Claim related to an Indemnifiable Event but not for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.

              8.    Notification and Defense of Claims.

                     (a)    Notification of Claims.    Indemnitee shall notify
the Company in writing as soon as practicable of any Claim which could relate to
an Indemnifiable Event or for which Indemnitee could seek Expense Advances,
including a brief description (based upon information then available to
Indemnitee) of the nature of, and the facts underlying, such Claim. The failure
by Indemnitee to timely notify the Company hereunder shall not relieve the
Company from any liability hereunder, except that the Company shall not be
liable to indemnify Indemnitee under this Agreement with respect to any judicial
award in a Claim related to an Indemnifiable Event if the Company was not given
a reasonable and timely opportunity to participate at its expense in the defense
of such action. If at the time of the receipt of such notice, the Company has
directors' and officers' liability or other insurance in effect under which
coverage for Claims related to Indemnifiable Events is potentially available,
the Company shall give prompt written notice to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to Indemnitee a copy of such notice delivered to the applicable
insurers, and copies of all subsequent correspondence between the Company and
such insurers regarding the Claim, in each case substantially concurrently with
the delivery or receipt thereof by the Company.

                     (b)    Defense of Claims.    The Company shall be entitled
to participate in the defense of any Claim relating to an Indemnifiable Event at
its own expense and, except as otherwise provided below, to the extent the
Company so wishes, it may assume the defense thereof with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election to assume the defense of any such Claim, the Company shall not be
liable to Indemnitee under this Agreement or otherwise for any Expenses
subsequently directly incurred by Indemnitee in connection with Indemnitee's
defense of such Claim other than reasonable costs of investigation or as
otherwise provided below. Indemnitee shall have the right to employ its own
legal counsel in such Claim, but all Expenses related to such counsel incurred
after notice from the Company of its assumption of the defense shall be at
Indemnitee's own expense; provided, however, that if (i) Indemnitee's employment
of its own legal counsel has been authorized by the Company, (ii) Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and the Company in the defense of such Claim, (iii) after a Change in
Control, Indemnitee's employment of its own counsel has been approved by the
Independent Counsel or (iv) the Company shall not in fact have employed counsel
to assume the defense of such Claim, then Indemnitee shall be entitled to retain
its own separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any such Claim) and all Expenses related to such
separate counsel shall be borne by the Company.

              9.    Procedure upon Application for Indemnification.    In order
to obtain indemnification pursuant to this Agreement, Indemnitee shall submit to
the Company a written request therefor, including in such request such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of the Claim,
provided that documentation and information need not be so provided to the
extent that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege. Indemnification shall be made insofar as the Company
determines Indemnitee is entitled to indemnification in accordance with
Section 10 below. Notwithstanding the foregoing, any failure of Indemnitee to
provide such a request to the Company, or to provide such a request in a timely
fashion, shall not relieve the Company of any liability that it may have to
Indemnitee unless, and to the extent that, such failure actually and materially
prejudices the interests of the Company.

             10.    Determination of Right to Indemnification.

                     (a)    Mandatory Indemnification; Indemnification as a
Witness.

 

(i)

To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Losses relating to such Claim in accordance with Section 3 to the fullest
extent allowable by law, and no Standard of Conduct Determination (as defined in
Section 10(b)) shall be required.


 

(ii)

To the extent that Indemnitee's involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law and no Standard of
Conduct Determination (as defined in Section 10(b)) shall be required.

                     (b)    Standard of Conduct.    To the extent that the
provisions of Section 10(a) are inapplicable to a Claim related to an
Indemnifiable Event that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law that is a legally required condition to indemnification of
Indemnitee hereunder against Losses relating to such Claim and any determination
that Expense Advances must be repaid to the Company (a "Standard of Conduct
Determination") shall be made as follows:

 

(i)

if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and


 

(ii)

if a Change in Control shall have occurred, (A) if the Indemnitee so requests in
writing, by a majority vote of the Disinterested Directors, even if less than a
quorum of the Board or (B) otherwise, by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.



 

The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within ten (10) days of such request, any and all Expenses incurred
by Indemnitee in cooperating with the person or persons making such Standard of
Conduct Determination.

                     (c)    Making the Standard of Conduct Determination.    The
Company shall use its reasonable best efforts to cause any Standard of Conduct
Determination required under Section 10(b) to be made as promptly as
practicable. If the person or persons designated to make the Standard of Conduct
Determination under Section 10(b) shall not have made a determination within
sixty (60) days after the receipt by the Company of a written request from
Indemnitee for indemnification pursuant to Section 9 (the date of such receipt
being the "Notification Date"), then Indemnitee shall be deemed to have
satisfied the applicable standard of conduct absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee's statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person or
persons making such determination in good faith requires such additional time to
obtain or evaluate information relating thereto. Notwithstanding anything in
this Agreement to the contrary, no determination as to entitlement of Indemnitee
to indemnification under this Agreement shall be required to be made prior to
the final disposition of any Claim.

                     (d)    Payment of Indemnification.    If, in regard to any
Losses:

 

(i)

Indemnitee shall be entitled to indemnification pursuant to Section 10(a);


 

(ii)

no Standard Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or


 

(iii)

Indemnitee has been determined or deemed pursuant to Section 10(b) or
Section 10(c) to have satisfied the Standard of Conduct Determination,


 

then the Company shall pay to Indemnitee, within ten (10) days after the later
of (A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.

                     (e)    Selection of Independent Counsel for Standard of
Conduct Determination.    If a Standard of Conduct Determination is to be made
by Independent Counsel pursuant to Section 10.1(b)(i), the Independent Counsel
shall be selected by the Board of Directors, and the Company shall give written
notice to Indemnitee advising Indemnitee of the identity of the Independent
Counsel so selected within ten (10) days after the Notification Date. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 10.1(b)(ii), the Independent Counsel shall be selected by Indemnitee,
and Indemnitee shall give written notice to the Company advising it of the
identity of the Independent Counsel so selected. In either case, Indemnitee or
the Company, as applicable, may, within seven (7) days after receiving written
notice of selection from the other, deliver to the other a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not satisfy the
criteria set forth in the definition of "Independent Counsel" in Section 1(i),
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit; and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences, the introductory
clause of this sentence and numbered clause (i) of this sentence shall apply to
such subsequent selection and notice. If applicable, the provisions of
clause (ii) of the immediately preceding sentence shall apply to successive
alternative selections. If no Independent Counsel that is permitted under the
foregoing provisions of this Section 10(e) to make the Standard of Conduct
Determination shall have been selected within twenty (20) days after the Company
gives its initial notice pursuant to the first sentence of this Section 10(e) or
Indemnitee gives its initial notice pursuant to the second sentence of this
Section 10(e), as the case may be, either the Company or Indemnitee may petition
the Court of Chancery of the State of Delaware ("Delaware Court") to resolve any
objection which shall have been made by the Company or Indemnitee to the other's
selection of Independent Counsel and/or to appoint as Independent Counsel a
person to be selected by the Court or such other person as the Court shall
designate, and the person or firm with respect to whom all objections are so
resolved or the person or firm so appointed will act as Independent Counsel. In
all events, the Company shall pay all of the reasonable fees and expenses
(i) incident to the selection of the Independent Counsel, and (ii) the making of
the Standard of Conduct Determination pursuant to this Section 10.

                     (f)    Presumptions; Defenses; and Burden of Proof.

 

(i)

Indemnitee's Entitlement to Indemnification

. In making any Standard of Conduct Determination, the person or persons making
such determination shall presume that Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification, and the Company shall
have the burden of proof to overcome that presumption and establish that
Indemnitee is not so entitled. Any Standard of Conduct Determination that is
adverse to Indemnitee may be challenged by the Indemnitee in the Delaware Court.
No determination by the Company (including by its directors or any Independent
Counsel) that Indemnitee has not satisfied any applicable standard of conduct
may be used as a defense to any legal proceedings brought by Indemnitee to
secure indemnification or reimbursement or advance payment of Expenses by the
Company hereunder or create a presumption that Indemnitee has not met any
applicable standard of conduct.


 

(ii)

Reliance as a Safe Harbor

. For purposes of this Agreement, and without creating any presumption as to a
lack of good faith if the following circumstances do not exist, Indemnitee shall
be deemed to have acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company if Indemnitee's
actions or omissions to act are taken in good faith reliance upon the records of
the Company, including its financial statements, or upon information, opinions,
reports or statements furnished to Indemnitee by the officers or employees of
the Company or any of its subsidiaries in the course of their duties, or by
committees of the Board or by any other Person (including legal counsel,
accountants and financial advisors) as to matters Indemnitee reasonably believes
are within such other Person's professional or expert competence and who has
been selected with reasonable care by or on behalf of the Company. In addition,
the knowledge and/or actions, or failures to act, of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnity hereunder. Whether or not the foregoing
provisions of this Section 10(f)(ii) are satisfied, it shall in any event be
presumed that Indemnitee has at all times acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company.


 

(iii)

No Other Presumptions

. For purposes of this Agreement, the termination of any Claim by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, will not create a presumption
that Indemnitee did not meet any applicable standard of conduct or have any
particular belief, or that indemnification hereunder is otherwise not permitted.


 

(iv)

Defense to Indemnification

. It shall be a defense to any action brought by Indemnitee against the Company
to enforce this Agreement (other than an action brought to enforce a claim for
Losses incurred in defending against a Claim related to an Indemnifiable Event
in advance of its final disposition) that it is not permissible under applicable
law for the Company to indemnify Indemnitee for the amount claimed.


 

(v)

Burden of Proof

. In connection with any action brought by Indemnitee against the Company to
enforce this Agreement or any related Standard of Conduct Determination, anyone
seeking (A) to prove any defense as described in Section (10)(f)(iv) or that the
Indemnitee did not satisfy the applicable standard of conduct, or (B) to
overcome any presumption set forth in this Agreement, shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.


 

(vi)

Resolution of Claims

. The Company acknowledges that a settlement or other disposition short of final
judgment may be successful on the merits or otherwise for purposes of
Section 10.1(a)(i) if it permits a party to avoid expense, delay, distraction,
disruption and uncertainty. In the event that any Claim relating to an
Indemnifiable Event to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with our without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise for purposes of
Section 10.1(a)(i).

             11.    Exclusions from Indemnification. Notwithstanding anything in
this Agreement to the contrary, the Company shall not be obligated to:

                     (a)    indemnify or advance funds to Indemnitee for
Expenses or Losses with respect to proceedings initiated by Indemnitee,
including any proceedings against the Company or its directors, officers,
employees or other indemnitees and not by way of defense, except:

 

(i)

proceedings referenced in Section 6 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or


 

(ii)

where the Company has joined in or the Board has consented to the initiation of,
or otherwise authorized, such proceedings;

                     (b)    indemnify Indemnitee if a final decision by a court
of competent jurisdiction determines that such indemnification is prohibited by
applicable law or public policy;

                     (c)    indemnify Indemnitee for an accounting of profits
made from the acquisition and disposition (or disposition and acquisition), or
for the disgorgement of profits arising from any such set or series of
transactions, by Indemnitee of securities of the company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, similar
successor statute;

                     (d)    indemnify Indemnitee for any payment that has
actually been made to or on behalf of Indemnitee under any insurance policy of
the Company or other indemnity provision, except with respect to any excess
beyond the amount paid under any insurance policy or other indemnity provision;

                     (e)    indemnify or advance funds to Indemnitee for
Indemnitee's reimbursement to the Company of any bonus or other incentive-based
or equity-based compensation previously received by Indemnitee or payment of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
under Section 304 of the Sarbanes-Oxley Act of 2002 in connection with an
accounting restatement of the Company or the payment to the Company of profits
arising from the purchase or sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act); or

                     (f)    indemnify Indemnitee in any proxy contest in
opposition to the Board.

             12.    Settlement of Claims. The Company shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any
threatened or pending Claim related to an Indemnifiable Event effected without
the Company's prior written consent, which shall not be unreasonably withheld;
provided, however, that if a Change in Control has occurred, the Company shall
be liable for indemnification of the Indemnitee for amounts paid in settlement
if an Independent Counsel has approved the settlement. The Company shall not
settle any Claim related to an Indemnifiable Event in any manner that would
impose any Losses on the Indemnitee without the Indemnitee's prior written
consent.

             13.    Duration. All agreements and obligations of the Company
contained herein shall continue during the period that Indemnitee is a director
or officer of the Company (or is serving at the request of the Company as a
director, officer, employee, member, trustee or agent of another Enterprise) and
shall continue thereafter (i) so long as Indemnitee may be subject to any
possible Claim relating to an Indemnifiable Event (including any rights of
appeal thereto) and (ii) throughout the pendency of any proceeding (including
any rights of appeal thereto) commenced by Indemnitee to enforce or interpret
his or her rights under this Agreement, even if, in either case, he may have
ceased to serve in such capacity at the time of any such Claim or proceeding.

             14.    Non-Exclusivity. The rights of Indemnitee hereunder will be
in addition to any other rights Indemnitee may have under the Constituent
Documents, the General Corporation Law of the State of Delaware, any other
contract or otherwise (collectively, "Other Indemnity Provisions"); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder. The
Company will not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee's right to
indemnification under this Agreement or any Other Indemnity Provision.

             15.    Liability Insurance. For the duration of Indemnitee's
service as ________________________ of the Company, and thereafter for so long
as Indemnitee shall be subject to any pending Claim relating to an Indemnifiable
Event, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to continue to maintain in effect policies of directors' and officers' liability
insurance providing coverage that is at least substantially comparable in scope
and amount to that provided by the Company's current policies of directors' and
officers' liability insurance. In all policies of directors' and officers'
liability insurance maintained by the Company, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are provided to the most favorably insured of the Company's directors, if
Indemnitee is a director, or of the Company's officers, if Indemnitee is an
officer (and not a director) by such policy. Upon request, the Company will
provide to Indemnitee copies of all directors' and officers' liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.

             16.    No Duplication of Payments. The Company shall not be liable
under this Agreement to make any payment to Indemnitee in respect of any Losses
to the extent Indemnitee has otherwise received payment under any insurance
policy, the Constituent Documents, Other Indemnity Provisions or otherwise of
the amounts otherwise indemnifiable by the Company hereunder.

             17.    Subrogation. In the event of payment to Indemnitee under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee. Indemnitee shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

             18.    Amendments. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

             19.    Binding Effect. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

             20.    Severability. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any portion
thereof) are held by a court of competent jurisdiction to be invalid, illegal,
void or otherwise unenforceable, and the remaining provisions shall remain
enforceable to the fullest extent permitted by law. Upon such determination that
any term or other provision is invalid, illegal or unenforceable, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

             21.    Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, by postage prepaid,
certified or registered mail:

                     (a)    if to Indemnitee, to the address set forth on the
signature page hereto.

                     (b)    if to the Company, to:

 

inTEST Corporation
Attn: Hugh T. Regan, Jr.
804 East Gate Drive, Suite 200
Mount Laurel, NJ 08054

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

             22.    Governing Law and Forum. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such state without giving
effect to its principles of conflicts of laws. The Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court and not in any other state or federal court in the United States,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (c) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, CSC, 251 Little Falls Drive,
Wilmington, Delaware 19808 as its agent in the State of Delaware for acceptance
of legal process in connection with any such action or proceeding against such
party with the same legal force and validity as if served upon such party
personally within the State of Delaware, and (d) waive, and agree not to plead
or make, any claim that the Delaware Court lacks venue or that any such action
or proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

             23.    Headings. The headings of the sections and paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

             24.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement.

 

 

[Signature Page Follows on Next Page]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

inTEST Corporation




By:    ______________________________________
          Hugh T. Regan, Jr.
          Secretary, Treasurer and Chief Financial Officer

 

 

 

INDEMNITEE




By:     ____________________________________
Name:

Address:    __________________________
                __________________________
                __________________________

 

* * * * * * * * * * * * * * * * * * * *

 

EXHIBIT A

FORM OF UNDERTAKING TO REPAY ADVANCEMENT OF EXPENSES

[Date]

inTEST Corporation
804 Eastgate Drive, Suite 200
Mount Laurel, NJ 08054
Attention: Hugh T. Regan, Jr.

Re:   Undertaking to Repay Advancement of expenses

Ladies and Gentlemen:

This undertaking is being provided pursuant to that certain Indemnification
Agreement, dated _______, by and between inTEST Corporation, a Delaware
corporation (the "Company"), and the undersigned as Indemnitee (the
"Indemnification Agreement"). Terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Indemnification Agreement. Pursuant to
the Indemnification Agreement, among other things, I am entitled to the
advancement of Expenses paid or incurred in connection with Claims relating to
Indemnifiable Events.

I have become subject to [DESCRIPTION OF PROCEEDING] (the "Proceeding") based on
[my status as an officer/a director of the Company] or [alleged actions or
failures to act in my capacity as an officer/a director of the Company].

[This undertaking also constitutes notice to the Company of the Proceeding
pursuant to Section 8 of the Indemnification Agreement. The following is a brief
description of the facts, nature and current status of the Proceeding:
[DESCRIPTION OF PROCEEDING]]

Pursuant to Section 5 of the Indemnification Agreement, I hereby request an
Expense Advance in connection with the Proceeding. The Expenses for which
advances are requested are as follows: [DESCRIPTION OF EXPENSES]

In connection with this request for Expense Advances, I hereby undertake to
repay any amounts paid, advanced or reimbursed by the Company for such Expense
Advances to the extent that it is ultimately determined that I am not entitled
to indemnification under the Indemnification Agreement.

This undertaking shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the principles of conflicts of laws
thereof.


Very truly yours,


 

___________________________
Name: 